        Case: 1:19-mj-03159-TMP Doc #: 1-1 Filed: 05/24/19 1 of 5. PageID #: 2
                                                                                1:19mj3159


                                            AFFIDAVIT

 I, Jeffrey M. Jones, Parole Officer with the Ohio Adult Parole Authority, Task Force Officer

 with the Drug Enforcement Administration (DEA), hereinafter referred to as the Affiant, being

 duly sworn, depose and state as follows:


                                        INTRODUCTION

 1.      As a Federal Task Force Officer, your Affiant is an investigative law enforcement officer
 of the United States of America within the meaning of Title 21 U.S.C. 878. Your Affiant is
 empowered to conduct investigations and to make arrests for federal drug law offenses.

 2.       Your Affiant has been a member of the Ohio Adult Parole Authority for twenty-five (25)
 years and has been assigned as a Task Force Officer for the last year (1 year), duly appointed
 according to law and acting as such. Your Affiant has received special training in the
 enforcement of laws concerning controlled substances as found in Title 21 of the United States
 Code. This special training includes basic drug training at the Adult Parole Authority, as well as
 attendance at drug enforcement seminars and in-service training.

 3.      As a Federal Task Force Officer for the past year (1 year), your Affiant has been assigned
 to investigate activities of drug trafficking organizations, drug-related gang and violent crime
 activities, and other criminal offenses. As a Task Force Officer, your Affiant has participated in
 narcotics/drug enforcement, and the dismantlement of mid to upper-level drug trafficking
 organizations. Your Affiant has planned and executed long-term investigative operations which
 have led to the disruption and dismantlement of criminal street gangs whose revenues centered
 primarily around the trafficking and distribution of illicit drugs. Those investigative operations
 have included undercover operations and Title III intercepts of telephone communications and
 activities.

4.       Your Affiant has been involved in numerous investigations and arrests, drafting and
 executing search warrants, coordinating undercover purchases of controlled substances and
 supervising the activities of informants who have provided information concerning the activities
 of drug traffickers. Your Affiant is familiar with the terminology used by persons involved in


                                                  1
       Case: 1:19-mj-03159-TMP Doc #: 1-1 Filed: 05/24/19 2 of 5. PageID #: 3



these criminal activities, including the illicit distribution of controlled substances, the modus
operandi of persons involved with such acts, including the knowledge that persons involved in
the criminal activity, particularly the distribution of controlled substances, frequently attempt to
conceal their identities, the locations at which the illicit transactions occur, and the laundering of
proceeds from the illicit activity to “plain” currency. These people are also known to have
vehicles, properties, utilities, and other items purchased in the name of others to conceal their
relationship between financial activities and drug activities. Your Affiant is also aware that drug
traffickers typically develop a close circle of associates in whom they place their trust, and with
whom they conspire regularly to safely and profitably carry out the routine of purchasing,
transporting, processing, and selling illicit drugs.

                                   BASIS OF INFORMATION

5.     During the course of this investigation, your Affiant has received information from the
United States Marshals Service Violent Crimes/Fugitive Task Force Agency indicating that the
subject(s) of this investigation is engaged in narcotics trafficking.

6.     Your Affiant is familiar with the facts and circumstances of the offenses described in this
affidavit based upon your Affiant's personal participation in the investigation of Freddie
SANCHEZ, as well as through information obtained from other law enforcement agencies,
witnesses, and reliable sources.

7.     Except as otherwise noted, the information set forth in this Affidavit has been provided to
your Affiant by DEA Agents or other law enforcement officers. Unless otherwise noted,
whenever in this Affidavit your Affiant asserts that a statement was made, the information was
provided by another law enforcement officer (who may have had either direct or hearsay
knowledge of the statement) to whom your Affiant has spoken or whose report your Affiant has
read and reviewed.

8.     Since the Affidavit is being submitted for the limited purpose of securing arrest warrants,
your Affiant has not included each and every fact known concerning this investigation. Your
Affiant has set forth only the facts necessary to establish that there is probable cause to believe
that the Freddie SANCHEZ has violated Title 21, United States Code, Sections 846 and
841(a)(1) and (b)(1)(C) - that is, possession with the intent to distribute heroin and cocaine.

                                                   2
      Case: 1:19-mj-03159-TMP Doc #: 1-1 Filed: 05/24/19 3 of 5. PageID #: 4



                              FACTS AND CIRCUMSTANCES

9.     On March 21, 2019, at approximately 9:00 am, United States Drug Enforcement
Administration (DEA) Special Agent (SA) SA Kristofer White and (Task Force Officer) and
TFO Jeffrey Jones met with the Elyria Police Department Detectives regarding Freddie
SANCHEZ. Elyria Police Narcotic Detectives had information that SANCHEZ was possibly
involved with trying to assist Ivan Brooks to avoid police detection as Brooks was wanted for
questioning regarding a murder.
10.    At approximately 9:33 am, Sgt. Denny Camarillo of the Lorain Police Department
Narcotics Unit notified SA White and TFO Jones that Freddie SANCHEZ was arrested in North
Carolina with THC Gummies. TFO Jones informed Elyria Police Detectives regarding the new
information learned of SANCHEZ.
11.    SA White spoke to Deputy Hicks of the Iredell Sheriff’s Department at which time
Deputy Hicks stated that he stopped a 2019 White GMC Acadia for a traffic violation and the
vehicle was occupied by several individuals. According to Deputy Hicks, the driver of the
Acadia was murder suspect Ivan L. Brooks. Brooks provided an alias according to Deputy
Hicks. During their investigation, Deputies located approximately a pound (1 lb) of THC
gummies located inside the vehicle, which SANCHEZ took admitted to ownership. SANCHEZ
was then arrested by Deputy Hicks, and the other individuals were released to include Brooks.
SANCHEZ was booked into the Iredell County Jail and later bonded out during the evening
hours on March 20, 2019.
12.    On March 21, 2019, at approximately 12:00 pm, United States Marshal’s Service
(USMS) TFO Bert Fitzgerald received a telephone call from SANCHEZ. SANCHEZ advised
TFO Fitzgerald that he was at The Great Lakes Truck Driving School in Columbia Station and
was on lunch break until 12:30 pm. SANCHEZ had a Parole Violation warrant through the Ohio
Adult Parole Authority for being out of the State of Ohio without his Parole Officer's permission.
13.    At 12:25 p.m., the USMS Northern Ohio Violent Fugitive Task Force arrested
SANCHEZ at Great Lakes Truck Driving School for a Parole Violation warrant through the
Ohio Adult Parole Authority for being out of the State of Ohio without his Parole Officer's
permission. TFO Fitzgerald searched SANCHEZ incident to the arrest and located a plastic bag
in his right front pants pocket. The plastic bag contained four (4) individually wrapped baggies.
TFO Fitzgerald contacted TFO Jeff Jones regarding the arrest of SANCHEZ and suspected

                                                3
       Case: 1:19-mj-03159-TMP Doc #: 1-1 Filed: 05/24/19 4 of 5. PageID #: 5



narcotics seizure. SA White and TFO Jones responded to Great Lakes Truck Driving School to
assist with the collection of the suspected narcotics.
14.    A short time later, SANCHEZ and the suspected narcotics were transported to the Elyria
Police Department for processing. SANCHEZ was escorted upstairs and into an interview room
where he was released to the custody of the Elyria Police Department. The suspected illegal
drugs were weighed and field-tested by Det. Straub of the EPD as witnessed by TFO Jones. As a
result, the drugs field-tested positive for cocaine and heroin. The drugs were secured evidence
and transported to the Lorain Police Department for safekeeping until it was transferred to the
Lorain County Crime Laboratory for analysis. On March 22, 2019, the drug evidence was
transported to the Lorain County Crime Laboratory for analysis. As a result, the Lorain County
Crime Laboratory was able to determine that approximately 8.36 grams of cocaine and
approximately 7.87 grams of heroin were seized from the person of Freddie SANCHEZ. Based
upon how the drugs were packaged and the amounts, your Affiant believes the drugs were
intended for distribution.
15.    On March 21, 2019, SANCHEZ was transported to the Lorain County Jail based on his
Ohio Adult Parole Authority violation. On April 29, 2019, SANCHEZ appeared before the Ohio
Parole Board regarding his suspected parole violation. As a result, SANCHEZ was found to be
in violation of his terms and conditions of supervision. SANCHEZ was sentenced to thirty days
of incarceration. SANCHEZ is currently serving his thirty-day sentence at the Lorain
Correctional Institution.




                                                  4
       Case: 1:19-mj-03159-TMP Doc #: 1-1 Filed: 05/24/19 5 of 5. PageID #: 6



                                             CONCLUSION
16.    Based on the foregoing facts and circumstance, Your Affiant believes that there is
probable cause to believe that Freddie SANCHEZ has committed the offense of possession with
the intent to distribute cocaine and heroin, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C).




                                                      ___________________________________
                                                      Jeffrey M. Jones
                                                      Task Force Officer
                                                      Drug Enforcement Administration




                                                                         10:12 AM, May 24, 2019




                                                 5
